DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 5817035), in view of Schwenk et al. (US 2012/0123226; hereinafter Schwenk), and in view of Bogineni et al. (US2013/0158366; hereinafter Bogineni). 

Regarding claim 1, Sullivan teaches a pregnancy monitoring system (“A device and method for monitoring over a period of time a foetus in a pregnant mammalian animal.” [Abst.]), comprising a fetal monitoring transducer that detects fetal medical condition information (“In particular, diagnostic ultrasound provides a high level of information about the foetus providing a "photographic" like real-time image of the foetus which allows the detection of gross physical abnormality; also see 60 in fig. 6). Ultrasound is semi-invasive in that a high frequency soundwave is transmitted into the foetus and the reflected waves are recorded according to how much is absorbed into the foetus or reflected back to the sensor” [Col. 1 lines 19-26]), a first motion sensor unit associated with the fetal monitoring transducer, the first motion sensor unit comprising at least one first motion sensor (“Both the devices 10 and 20 provide a means of monitoring a foetus 14 over long periods (e.g. greater than 1 day) and so provide a means of determining and monitoring the wellbeing of the foetus 14” [Col. 7 lines 16-19], “The processing system is then adapted to utilize the signals detected by sensors 11a and 11b by subtracting corresponding signals produced by the maternal heartbeat or breathing or uterine contractions from the signals produced by the sensors 11 monitoring the foetus 14.” [Col. 6 lines 58- 62] and see Fig. 1);
a second motion sensor unit comprising at least one second motion sensor  (“An alternative device for monitoring a human foetus 14 is generally depicted as 20 in Fig. 2. In this embodiment of the invention, where like features have the same identifying numbers as those given above, the device 20 is adapted to monitor signals from a number of sensors.” [Col. 6 lines 37- 41]); 
a controller [Col. 7 lines 3-8, see Fig. 1 (18)] comprising an evaluator configured to determine relative motion between the first motion sensor unit and the second motion sensor unit, wherein the determination of relative motion is based on motion signals supplied by the at least one first motion sensor and the at least one second motion sensor (the Office note that the claim does not require the second motion sensor to be attached to the housing, and the Office has interpreted the relative motion between the two sensors as caused by foetal heartbeat, breathing movements of body movements, col. 3, lines 56-23 of Sullivan states “The sensor detects fins movements generated by foetal heartbeat, by foetal breathing movements, or by foetal body movements (limb, head, torso) and converts these fine movements into electrical signals. Unlike ultrasound, the sensor is passive, responding to movements generated by the foetus. The electrical signals are filtered and each of the above events separated. Because each of these movements share low frequency components (e.g. 0-11 Hertz), in order to separate the electrical signals each movement (heart, breathing, body) is also characterized by its high frequency components, and this in turn is used to identify which, for example, component of the 0-5 Hertz movement signal is generated by breathing movements, and which is generated by heart movement.”);
Sullivan teaches at least one of the at least one first motion sensor and the at least one second motion sensor is attachable to an abdominal region of a subject of interest (“A further refinement of the invention includes the addition of one or more sensors which are placed away from the foetus on the mother's body. This could include lower side of the thorax, the side of the abdomen, or the back and the upper thigh. Movement signals from these sensors are processed and used by the computer recording system to separate the mother's own breathing, heart and body movements from those generated by the foetus.” [Col. 5 lines 11-18], “wherein sensor strips or other free floating sensors, e.g., non-adhesive, are used to contact the mother's chest, abdomen, and/or back, the patient's position can be rotated or reorientated relative to the sensor field.” [Col. 4 lines 61-63]); 
wherein the controller activates an enablement mode (collecting data) and processing of the detected fetal medical condition information when a level of relative motion between the first motion sensor unit and the second motion sensor unit indicates stable measurement conditions (“Notably, there were long periods where the heart beat signal amplitude remained constant, and then following a large movement, the amplitude lessened, and then remained at a new steady level over long periods. The foetal electrocardiogram could be identified, but in general it was of only a small fraction of the amplitude of the maternal ECG. However, when it was visible, it correlated clearly with the heart movement signal. ” [Col. 5 lines 47-54], “It can be seen that in further experiments it will be possible to define, by signal processing the electrical signals of the movement sensors which are generated by a variety of foetal physiological events and movements. In particular, by simultaneously using ultrasound to positively identify a particular event (e.g. breathing, sucking, mouthing movements, individual arm movements etc.), to develop memory banks of particular signals which identify these important individual physiological events. In Fig. 6, the output from an ultrasound sensor 60 is compared with the output from a sensor 10, 20 according to the present invention by an operator. This will also include foetal urination, foetal defecation and foetal gut sounds. By producing these particular movement "signatures" it will be possible to use this method to develop full biophysical profiles, and to provide a level of foetal diagnostic information not currently available clinically.” [Col. 13 lines 8-25]).
 But, Sullivan fail to teach wherein the controller activates suppression mode when level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions; wherein the controller activates enablement mode when the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; wherein the control device prevents, in the suppression mode, processing of the detected fetal medical condition information.  
Furthermore, Sullivan also fails to explicitly state having the transducer and the first motion sensor unit being mounted in a common housing. 
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches the controller activates a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021]); wherein the controller activates an enablement mode based on the level of relative motion between the sensors failing to stays at or falls below the motion threshold, thereby indicating stable measurement conditions see par. [0009], [0016], [0018], [0021; and the control device prevents, in a suppression mode, processing of the detected fetal medical condition information when the level of relative motion is above a selected threshold (see par. [0009], [0016], [0018], [0021]).  Schwenk also teaching using ultrasound to detect fetal medical condition (see par. [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized the controller activates suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions; wherein the controller activates the enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; wherein the control device prevents, in the suppression mode, processing of the detected fetal medical condition information in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 
But, Sullivan and Schwenk fail to explicitly sate having the transducer and the first motion sensor unit being mounted in a common housing.
Bogineni discloses a device for fetal health monitoring device.  Bogineni teaches having a transducer and a motion sensor unit in a common housing (see abstract; see par. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sullivan and Schwenk to have the transducer and the motion sensor in a common housing, as taught by Bogineni, to have a compact and simple fetal monitoring device which is easier for the user to use. 
Regarding claim 2, Sullivan teaches a maternal monitoring transducer that detects maternal medical condition information (“Where maternal breathing and heart movements are to be monitored a body suit version could be used, so that sensors are placed at the rib cage and over the heart” [Col. 5 lines 25-28]), wherein the second motion sensor unit is associated with the maternal monitoring transducer (“It is possible for the device according to this invention to detect maternal uterine contractions.” [Col. 3 lines 42-43], “Where maternal breathing and heart movements are to be monitored a body suit version could be used, so that sensors are placed at the rib cage and over the heart.” [Col. 5 lines 25-28], “Certain sensors are also positioned so as to detect maternal heartbeat and breathing (sensors 11a) and maternal uterine contractions (sensor 11b).” [see Figs. 2&3]). 
Regarding claim 3, Sullivan teaches the fetal monitoring transducer is configured as an ultrasonic transducer that detects fetal heart rate indicative information or fetal movement indicative information (“signal processing the electrical signals of the movement sensors which are generated by a variety of foetal physiological events and movements. In particular, by simultaneously using ultrasound to positively identify a particular event (e.g. breathing, sucking, mouthing movements, individual arm movements etc.), to develop memory banks of particular signals which identify these important individual physiological events.” [Col. 13 lines 5-10])
Regarding claim 4, Sullivan teaches the maternal monitoring transducer is a pressure sensitive transducer that detects maternal uterine activity indicative information (“The movements generated by the foetus similarly have pressure wave harmonics which permit the separation, identification and then quantification of the breathing movement, heart movement and limb/torso movements.” [Col. 4 lines 7-10], “Each characteristic movement pressure profile for heart movement, breathing movement, and body movements are identified and then used for continuous monitoring.” [Col. 4 lines 38-41]).
Regarding claim 5, Sullivan teaches at least one of the at least one first motion sensor and the at least one second motion sensor is an accelerometer sensor that detects acceleration indicative information (“In a preferred embodiment of the invention the electrical signal is generated by a piezoelectric transducer or by an accelerometer comprising an integrated circuit containing a floating piezoelectric transducer.” [Col. 3 lines 6-9]).
Regarding claim 6, Sullivan teaches the fetal monitoring transducer and the first motion sensor unit are mechanically linked to each other (“In Fig. 6, the output from an ultrasound sensor 60 is compared with the output from a sensor 10, 20 according to the present invention by an operator.” [Col. 13 lines 16-19], “As is more clearly depicted in Fig. 3, each sensor 11 (11a or 11b) can comprise a PVDF strip 31 attached to a fluid filled bag 32 which is pressed onto the skin of the mother 13.” [Col. 7 lines 9-11]). 
Regarding claim 7, Sullivan teaches the first motion sensor unit and the second motion sensor unit are attachable, independently of each other, to the abdominal region of the subject of interest (“A number of sensors are sewn into the undergarment 21 such that when the undergarment 21 is fitted to the mother 13 the sensors are appropriately placed on the mother 13. Four sensors 11 are positioned for monitoring the foetus 14 (one on each side, one above and one below the uterus 15)…” [Col. 6 lines 44-49], [See Fig. 2], “The device 10 includes a PVDF piezoelectric sensor 11 mounted in a belt 12 wrapped around the waist of the mother 13. In use, the belt 12 is adjusted and tightened so as to position the sensor 11 proximate the position of the foetus 14 in the uterus 15.” [Col. 6 lines 4-8], [see the belt in Figs. 1&2], “Another configuration is the direct apposition of a miniaturized accelerometer version of PVDF in which the PVDF material is "floating" inside an integrated circuit microchip amplifier.” [Col. 4 lines 60-63]. 

Regarding claim 8, Sullivan teaches all the limitations of the claims except wherein the controller suspends, in the suspension mode, processing of the of the detected fetal medical condition information after detecting a movement patterns indicating unstable measurement conditions. 
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches wherein the controller  suspends in the suspension mode, processing of the detected fetal medical condition information after detecting a movement patterns indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021]), particularly a change in posture of the subject of interest (see par. [0009], [0016], [0018], [0021]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized the controller  suspends in the suspension mode, processing of the detected fetal medical condition information after detecting a movement patterns indicating unstable measurement conditions in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 

Regarding claims 9 and 11, Sullivan teaches wherein the evaluator further determines, on the basis of the motion determination, overall orientation information (see foetal orientation in Fig. 6), and 
wherein the evaluator further determines a change in posture of the subject of interest indicated by a change in overall orientation of the subject of interest (“The subjects were studied while they lay on a bed. Recordings were obtained with the subject lying in a number of positions, namely supine, left and right lateral posture.” [Col. 8 lines 40-42], “This signal is received in receiver means and is compared with previously determined signals characteristic of various types of foetal activity.” [Abst.])
Regarding claim 10, Sullivan teaches the evaluator is further configured to determine overall orientation information indicated by the level of relative motion between at least two of the at least one first motion sensor and the at least one second motion sensor (see Figs. 3&6).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 5817035), in view of Schwenk et al. (US 2012/0123226; hereinafter Schwenk). 


Regarding claims 12 and 15, Sullivan teaches the method for detecting medical condition information from a pregnant subject of interest, the method comprising the steps of (“A device and method for monitoring over a period of time a foetus in a pregnant mammalian animal.” [Abst.], “The present invention relates to a foetal monitor adapted to report on foetal activity in the womb and to a process for reporting on such foetal activity.” [Col. 1 lines 4-7]); 
providing a fetal monitoring transducer that detects fetal medical condition information (“The present invention consists in a device for monitoring a foetus over a period of time.” [Col. 2 lines 37-40], “It can be seen that this new method of monitoring foetal physiological function can also be used to determine how uterine contraction might compromise the foetus.” [Col. 13 lines 28-30]); 
providing a first motion sensor unit associated with the fetal monitoring transducer, the first motion sensor unit comprising at least one first motion sensor (“The device 10 includes a PVDF piezoelectric sensor 11 mounted in a belt 12 wrapped around the waist of the mother 13. In use, the belt 12 is adjusted and tightened so as to position the sensor 11 proximate the position of the foetus 14 in the uterus 15.” [Fig. 3 & Col. 6 lines 14-19]); 

providing a second motion sensor unit comprising at least one second motion sensor (“The sensor 11 is connected to a processing system 16 by two electrical leads 17 attached between electrodes on the sensor 11 and electrical inputs of the processing system 16. The voltage signals produced by the sensor 11 on the detection of movement by the foetus 14 travel along the leads 17 and are detected by the processing system 16.” [Figs.2&3, Col.6 lines 14-19]); 
determining relative motion between the first motion sensor unit and the second motion sensor unit wherein the determination of relative motion is based on motion signals supplied by the at least one first motion sensor and the at least one second motion sensor (“Both the devices 10 and 20 (the device 20 is adapted to monitor signals from a number of sensors [Col. 6 lines 40-41]) provide a means of monitoring a foetus 14 over long periods (e.g. greater than 1 day) and so provide a means of determining and monitoring the wellbeing of the foetus 14.” [Col. 7 lines 16-19], “The sensors were placed on the maternal abdomen and were either hand held or taped to the skin. Simultaneously, a mat was placed on the bed under the abdomen. This mat contained a movement sensor which provided a separate output of movement from the mother.” [Col. 8 lines 42-47], “In the third set of experiments, the foetal heart was readily detected. A double movement was found which likely corresponds to heart valve opening and closure (see peaks 70 and 71, respectively in Fig. 7). The amplitude of the signal was variable being sensitive to the site of electrode placement. When the foetus moved position, the amplitude changed." [Col. 11 lines 34-40]); 
permitting, in an enablement mode, processing of the detected fetal medical condition information when a level of relative motion between the first motion sensor unit and the second motion sensor unit indicates stable measurement conditions (“signal processing the electrical signals of the movement sensors which are generated by a variety of foetal physiological events and movements. In particular, by simultaneously using ultrasound to positively identify a particular event (e.g. breathing, sucking, mouthing movements, individual arm movements etc.), to develop memory banks of particular signals which identify these important individual physiological events. In Fig. 6, the output from an ultrasound sensor 60 is compared with the output from a sensor 10, 20 according to the present invention by an operator. This will also include foetal urination, foetal defecation and foetal gut sounds. By producing these particular movement "signatures" it will be possible to use this method to develop full biophysical profiles” [Col. 13 lines 5-10]).
But, Sullivan fail to teach activating a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions; activating  enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; wherein the control device prevents, in the suppression mode, processing of the detected fetal medical condition information.  
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches activating a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021]); and activating the enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions (see par. [0009], [0016], [0018], [0021]); and the control device prevents, in a suppression mode, processing of the detected fetal medical condition information when the level of relative motion is above a selected threshold (see par. [0009], [0016], [0018], [0021]).  Schwenk also teaching using ultrasound to detect fetal medical condition (see par. [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement; and activating the enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; and the control device prevents, in a suppression mode, processing of the detected fetal medical condition information in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 

Regarding claim 13, Sullivan teaches providing a maternal monitoring transducer that detects maternal medical condition information, wherein the second motion sensor unit is associated with the maternal monitoring transducer (“It is possible for the device according to this invention to detect maternal uterine contractions. The output from the signals generated by such contractions may also supply clinically useful information on its own or when combined with other information gathered by the device. It is known, for instance, that uterine contractions can after exacerbate placental insufficiency. Thus if uterine contractions are followed by signs of foetal distress it may be possible for the clinician to take action to avoid serious compromise to the foetus.” [Col. 3 lines 42- 51]); and 
applying the at least one first motion sensor and the at least one second motion sensor to an abdominal region of a subject of interest (“Fig. 2 and 3. Foetal movement was recorded with the sensor attached to the maternal abdominal wall.” [Col. 10 lines 55-56], “In all subjects, foetal movements were recorded in episodic bursts with a high amplitude in the recording, lasting over periods of 15-30 seconds.” [Col. 8 lines 51-53], “In many cases, such large movements occurred in bursts, with short silent periods of 15 to 45 seconds (see Fig. 4).” [Col. 8 lines 51-53]).

Regarding claim 14, Sullivan teaches determining, on the basis of the motion determination, overall orientation information (“In particular, the first aim was to determine if it was possible to record signals of sufficient amplitude which could identify foetal body movement, movements generated by foetal heart motion, and movements generated by foetal breathing” [Col. 7 lines 29-33],  “Four sensors 11 are positioned for monitoring the 14 (one on each side, one above and one below the uterus 15) so as to provide a vector identifying the position or area from which a movement has originated.” [Col. 6 lines 47-51]);
permitting, in the enablement mode, processing of the overall orientation information (“Each foetus may have slightly different movement pressure profiles and thus the initial settings of the digital filtering needed to separate the three movement categories will first be verified with simultaneous ultrasound. However, when the range of such profiles is established, the settings of the digital signal filters and the sufficient combination of frequencies and amplitudes which characterize each foetal movement profile will be set permanently in the comparator  system, or such defined settings will be used in default mode.” [Col. 4 lines 42-51]); 	
Furthermore, Sullivan teaches determining a change in posture of the subject of interest indicated by a change in overall orientation of the subject of interest detected in the enablement mode (“An additional novel finding was that there was a clear change in the amplitude of the signal after some gross foetal movements. This was almost certainly the result of the foetus turning from one side to the other. Because the signal which is produced in the sensor in response to the foetal heart movement is so stable for example, unlike a bioelectric signals such as ECG or EEG, where change in the electrode resistance occur with time and lead to a change in the signal amplitude which is unrelated to any change in the underlying physiology, (i.e. electrical recording artefact), the amplitude produced by the heart movement sensor offers important information. Thus by identifying a change in the signal amplitude, it is possible to provide an indication that the foetus has changed positions.” [Cols. 11&12 lines 62-67 & 1-5]); 
However, Sullivan fail to teach suspending, in a suspension mode, processing of the detected fetal medical condition information in response to a detection of a movement pattern indicating. 
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches the control device selectively prevents, in a suppression mode, processing of the detected fetal medical condition information when the level of relative motion is above a selected threshold (see par. [0009], [0016], [0018], [0021).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized the control device selectively prevents, in a suppression mode, processing of the detected fetal medical condition information when the level of relative motion is above a selected threshold in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 
Regarding claim 16, Sullivan teaches a pregnancy monitoring system (“A device and method for monitoring over a period of time a foetus in a pregnant mammalian animal.” [Abst.]), comprising a fetal monitoring transducer that detects fetal medical condition information (“In particular, diagnostic ultrasound provides a high level of information about the foetus providing a "photographic" like real-time image of the foetus which allows the detection of gross physical abnormality; also see 60 in fig. 6). Ultrasound is semi-invasive in that a high frequency soundwave is transmitted into the foetus and the reflected waves are recorded according to how much is absorbed into the foetus or reflected back to the sensor” [Col. 1 lines 19-26]), a first motion sensor unit associated with the fetal monitoring transducer, the first motion sensor unit comprising at least one first motion sensor (“Both the devices 10 and 20 provide a means of monitoring a foetus 14 over long periods (e.g. greater than 1 day) and so provide a means of determining and monitoring the wellbeing of the foetus 14” [Col. 7 lines 16-19], “The processing system is then adapted to utilize the signals detected by sensors 11a and 11b by subtracting corresponding signals produced by the maternal heartbeat or breathing or uterine contractions from the signals produced by the sensors 11 monitoring the foetus 14.” [Col. 6 lines 58- 62] and see 20 Fig. 2);
a second motion sensor unit comprising at least one second motion sensor  (“An alternative device for monitoring a human foetus 14 is generally depicted as 20 in Fig. 2. In this embodiment of the invention, where like features have the same identifying numbers as those given above, the device 20 is adapted to monitor signals from a number of sensors.” [Col. 6 lines 37- 41]); 
at least one computer programmed to [Col. 7 lines 3-8, see Fig. 1 (18)] determine relative motion between the first motion sensor unit and the second motion sensor unit, wherein the determination of relative motion is based on motion signals supplied by the at least one first motion sensor and the at least one second motion sensor (the Office note that the claim does not require the second motion sensor to be attached to the housing, and the Office has interpreted the relative motion between the two sensors as caused by foetal heartbeat, breathing movements of body movements, col. 3, lines 56-23 of Sullivan states “The sensor detects fins movements generated by foetal heartbeat, by foetal breathing movements, or by foetal body movements (limb, head, torso) and converts these fine movements into electrical signals. Unlike ultrasound, the sensor is passive, responding to movements generated by the foetus. The electrical signals are filtered and each of the above events separated. Because each of these movements share low frequency components (e.g. 0-11 Hertz), in order to separate the electrical signals each movement (heart, breathing, body) is also characterized by its high frequency components, and this in turn is used to identify which, for example, component of the 0-5 Hertz movement signal is generated by breathing movements, and which is generated by heart movement.);
Sullivan teaches at least one of the at least one first motion sensor and the at least one second motion sensor is attachable to an abdominal region of a subject of interest (“A further refinement of the invention includes the addition of one or more sensors which are placed away from the foetus on the mother's body. This could include lower side of the thorax, the side of the abdomen, or the back and the upper thigh. Movement signals from these sensors are processed and used by the computer recording system to separate the mother's own breathing, heart and body movements from those generated by the foetus.” [Col. 5 lines 11-18], “wherein sensor strips or other free floating sensors, e.g., non-adhesive, are used to contact the mother's chest, abdomen, and/or back, the patient's position can be rotated or reorientated relative to the sensor field.” [Col. 4 lines 61-63]); 
an enablement mode, processing of the detected fetal medical condition information when a level of relative motion between the first motion sensor unit and the second motion sensor unit indicates stable measurement conditions (“Notably, there were long periods where the heart beat signal amplitude remained constant, and then following a large movement, the amplitude lessened, and then remained at a new steady level over long periods. The foetal electrocardiogram could be identified, but in general it was of only a small fraction of the amplitude of the maternal ECG. However, when it was visible, it correlated clearly with the heart movement signal. ” [Col. 5 lines 47-54], “It can be seen that in further experiments it will be possible to define, by signal processing the electrical signals of the movement sensors which are generated by a variety of foetal physiological events and movements. In particular, by simultaneously using ultrasound to positively identify a particular event (e.g. breathing, sucking, mouthing movements, individual arm movements etc.), to develop memory banks of particular signals which identify these important individual physiological events. In Fig. 6, the output from an ultrasound sensor 60 is compared with the output from a sensor 10, 20 according to the present invention by an operator. This will also include foetal urination, foetal defecation and foetal gut sounds. By producing these particular movement "signatures" it will be possible to use this method to develop full biophysical profiles, and to provide a level of foetal diagnostic information not currently available clinically.” [Col. 13 lines 8-25]); and 
 But, Sullivan fail to teach activating a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions; activating  enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; wherein the control device prevents, in the suppression mode, processing of the detected fetal medical condition information.  
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches activating a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021]); and activating the enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions (see par. [0009], [0016], [0018], [0021]); and the control device prevents, in a suppression mode, processing of the detected fetal medical condition information when the level of relative motion is above a selected threshold (see par. [0009], [0016], [0018], [0021]).  Schwenk also teaching using ultrasound to detect fetal medical condition (see par. [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement; and activating the enablement mode based on the level of relative motion between the sensors stays at or falls below the motion threshold, thereby indicating stable measurement conditions; and the control device prevents, in a suppression mode, processing of the detected fetal medical condition information in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 
Regarding claim 17, Sullivan teaches a maternal monitoring transducer that detects maternal medical condition information (“Where maternal breathing and heart movements are to be monitored a body suit version could be used, so that sensors are placed at the rib cage and over the heart” [Col. 5 lines 25-28]), wherein the second motion sensor unit is associated with the maternal monitoring transducer (“It is possible for the device according to this invention to detect maternal uterine contractions.” [Col. 3 lines 42-43], “Where maternal breathing and heart movements are to be monitored a body suit version could be used, so that sensors are placed at the rib cage and over the heart.” [Col. 5 lines 25-28], “Certain sensors are also positioned so as to detect maternal heartbeat and breathing (sensors 11a) and maternal uterine contractions (sensor 11b).” [see Figs. 2&3]). 

Regarding claim 18, Sullivan teaches all the limitations of the claims except for the control device is further configured for selectively suspending, in a suspension mode, processing of the detected fetal medical condition information after detecting a movement pattern indicating unstable measurement conditions.
In the same field of endeavor, Schwenk discloses petal monitoring system using ultrasound.  Schwenk teaches suspend, in a suppression mode, processing of the detected fetal medical condition information after detecting a movement pattern indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021).  Schwenk also teaching using ultrasound to detect fetal medical condition (see par. [0063]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date, to have utilized the control device selectively prevents, in a suppression mode, processing of the detected fetal medical condition information after detecting a movement pattern indicating unstable measurement conditions in the invention of Sullivan, as taught by Schwenk, to avoid non-continuous measurement, and safe power consumption by the non-continuous measurement. 

Regarding claim 19, Sullivan teaches the evaluation unit further determines, on the basis of the motion determination, overall orientation information (see foetal orientation in Fig. 6), and 
wherein the evaluation unit further determines a change in posture of the subject of interest indicated by a change in overall orientation of the subject of interest (“The subjects were studied while they lay on a bed. Recordings were obtained with the subject lying in a number of positions, namely supine, left and right lateral posture.” [Col. 8 lines 40-42], “This signal is received in receiver means and is compared with previously determined signals characteristic of various types of foetal activity.” [Abst.])
Regarding claim 20, Sullivan teaches the evaluation unit is further configured to determine overall orientation information indicated by relative motion between at least two of the at least one first motion sensor and the at least one second motion sensor (see Figs. 3&6).


Response to Arguments
The previous claim interpretation under 35 USC 112 (f) has been withdrawn in view of Applicant’s amendments to the claims.
The previous claim rejection under 35 USC 112 (a) to claims 1-20 has been withdrawn in view of Applicant’s amendments to the claims. 
In response to Applicant’s arguments filed 11/09/2020 on pages 8-10 with respect to prior art rejection of the independent claims, the Examiner respectfully disagrees. 

The Applicant argues on pages 9-10 that prior art Sullivan does not teach or suggest that the controller determines a relative motion between the two sensors, that “the controller activates an enablement mode when the level of relative motion between the first sensor and second motion sensor stays at or falls below the motion threshold, however, the examiner did not rely on prior art Sullivan to teach “the controller activates an enablement mode when the level of relative motion between the first sensor and second motion sensor stays at or falls below the motion threshold.  The Examiner has relied on prior art Schwenk to teach activating a suppression mode based on a level of relative motion from motion sensors exceeds a motion threshold, thereby indicating unstable measurement conditions (see par. [0009], [0016], [0018], [0021]); and the controller activates the enablement mode based on the level of relative motion between the sensors stays or falls below the motion threshold, thereby indicating stable measurement conditions see par. [0009], [0016], [0018], [0021]).
Furthermore, the examiner has interpreted the enablement mode as when the data are being collected with, and a stable condition is when the data is being collected properly  (the independent claims do not define exact delimitation of stable or unstable, under broadest interpretation, any data being collected can be under stable conditions.) The Examiner has relied on prior art Sullivan to teach wherein the control device activated an enablement mode (collecting data) and processing of the detected fetal medical condition information when a level of relative motion between the first motion sensor unit and the second motion sensor unit indicates stable measurement conditions (“Notably, there were long periods where the heart beat signal amplitude remained constant, and then following a large movement, the amplitude lessened, and then remained at a new steady level over long periods. The foetal electrocardiogram could be identified, but in general it was of only a small fraction of the amplitude of the maternal ECG. However, when it was visible, it correlated clearly with the heart movement signal. ” [Col. 5 lines 47-54], “It can be seen that in further experiments it will be possible to define, by signal processing the electrical signals of the movement sensors which are generated by a variety of foetal physiological events and movements. In particular, by simultaneously using ultrasound to positively identify a particular event (e.g. breathing, sucking, mouthing movements, individual arm movements etc.), to develop memory banks of particular signals which identify these important individual physiological events. In Fig. 6, the output from an ultrasound sensor 60 is compared with the output from a sensor 10, 20 according to the present invention by an operator. This will also include foetal urination, foetal defecation and foetal gut sounds. By producing these particular movement "signatures" it will be possible to use this method to develop full biophysical profiles, and to provide a level of foetal diagnostic information not currently available clinically.” [Col. 13 lines 8-25]).

Therefore, he Examiner maintains that combined invention of Sullivan and Schwenk does disclose all the claimed invention set forth in the independent claims, particularly the claim limitation of “the controller activates an enablement mode when the level of relative motion between the first motion sensor unit and the second motion sensor unit stays at or falls below the motion threshold”.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793        

/Oommen Jacob/             Primary Examiner, Art Unit 3793